DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a fastener inserted in the coupling hole, securing the supporting case to the housing, claim 2, at least one second connecting terminal disposed outside the first connecting terminal and connected with the printed circuit board, claim 11” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 2 is objected to because of the following informalities:
Regarding claim 2, the phrase of “a fastener inserted in the coupling hole, securing the supporting case to the housing” does not understood because that limitations does not show in any figures of the invention (i.e. no fastener to fasten in the coupling hole (333) securing the supporting case (330) to the housing (210).  Please, revise.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 11-13, and 15-17 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by Moon et al. (U.S. 2005/0208346) hereafter Moon submitted by the applicant.
As to claim 1, Moon discloses an electronic device (phone, figure 1, para-0003), comprising:
a housing (100) defining a mounting hole (110);
a printed circuit board (not label, see para-0003) disposed adjacent to the mounting hole;
a battery cell (120 or 209, figures 16-17) disposed in the mounting hole (110);
a connector (anode and cathode electrodes, para-0042) extending from the battery cell (209); and
a supporting case (202) extending from the connector (+/- electrodes) and beyond the mounting hole under the printed circuit board, the supporting case defining a coupling hole (the hole in the case 202 or element 213) on a plane substantially parallel to the printed circuit board.
As best understood to claim 2, Moon further comprising a fastener inserted in the coupling hole, securing the supporting case to the housing.
As to claim 3, Moon further comprising at least one terminal (203a) electrically connected with the connector (electrodes of the battery cell) and exposed by an opening in the supporting case (202), and wherein the at least one terminal (203a) provides power from the battery cell to the printed circuit board.
As to claim 4, Moon further comprising at least one upper film (206) disposed facing a surface of the supporting case (202).
As to claim 11, Moon further comprising: at least one first connecting terminal (203a) connected with the connector (electrode) of the battery cell; at least one second connecting terminal (203b) disposed outside the first connecting terminal and (electrically) connected with the printed circuit board (para-0003); and an insulating plate (the body of the PCM 203) insulating the first and second connecting terminals.
As to claim 12, Moon discloses the supporting case (202) includes a seating portion for seating the terminal circuit (203) therein and at least one hole (not label, figure 16) formed in an area corresponding to the first connecting terminal (203a).
As to claim 13, Moon discloses the at least one second connecting
Terminal (203b, figure 15) is exposed, and wherein the exposed at least one second connecting terminal and the printed circuit board contact each other to form an electrical contact.
As to claim 15, Moon discloses a method for manufacturing a battery module, the method as shown in figures 1-19 comprising:
preparing a pad-printed battery cell (120 or 209) including a connector (+/- electrodes) extending in a first direction from the pad-printed battery cell;
attaching a first film (208b, figure 19) to a surface of the connector of the pad-printed battery cell (209);
disposing a terminal circuit (203) having at least one connecting terminal (203a) to be electrically connected to the connector (electrode) to provide power to a printed circuit board of an electronic device (device of the phone 100);
disposing a supporting case (202) to extend from the connector, the supporting case (202) defining a seating region in which the terminal circuit (203) is disposed, and defining at least an opening to expose at least part of the at least one connecting terminal (203a) of the terminal circuit, wherein the supporting case defines a coupling hole (the hole in the element 202);
disposing a housing (100) having a mounting hole (110) to surround the pad-printed battery cell (120), such that the pad-printed battery is in the mounting hole; and
disposing the printed circuit board (para-0003), such that the printed circuit board is adjacent to the mounting hole (110) and above the supporting case, wherein the printed circuit board is parallel to a plane of the coupling hole.
As to claim 16, Moon further comprising: attaching a second film (208a, 206, or 207) to the supporting case to cover at least part of the supporting case and the terminal circuit.
As to claim 17, Moon further comprising: attaching a side film (210) to protect a side surface of the pad-printed battery cell; and attaching a lower film (212) to protect a lower portion of the pad-printed battery cell. 

Allowable Subject Matter
Claims 5-10, and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN T DINH whose telephone number is (571)272-1929. The examiner can normally be reached MON-FRI: 8AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN T DINH/Primary Examiner, Art Unit 2848